PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Leon Martinez, Dayke
Application No. 16/717,355
Filed: 17 Dec 2019
For: SYSTEMS, APPARATUSES AND DEVICES FOR HARVESTING ENERGY FROM WIND
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive, filed February 23, 2021, under 37 CFR 1.137(a).

The instant application became abandoned March 31, 2020 for failure to timely submit a proper reply to the Notice to File Missing Parts (Notice) mailed January 29, 2020. The Notice set a two-month shortened statutory period of time for reply. Notice of Abandonment was mailed September 28, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition has been carefully considered and found in compliance with the requirements set forth above. The outstanding required reply to the Notice, required petition fee, and an statement of unintentional delay accompany the instant petition.
 
Accordingly, the petition under 37 CFR 1.137(a) is GRANTED.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions